United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                   UNITED STATES COURT OF APPEALS             October 5, 2005
                            FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk
                              04-60441
                          Summary Calendar


                          JIAN CHENG LIN,

                                                          Petitioner,

                               versus


           ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                                          Respondent.


               Petition for Review of an Order of the
                    Board of Immigration Appeals
                           No. A95 213 895


Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Jian Cheng Lin, a native and citizen of China, appeals the

decision by the Board of Immigration Appeals (BIA), affirming the

denial of his application for asylum.   Lin has abandoned his appeal

from the BIA’s denial of withholding of removal and relief under

the Convention Against Torture for his claims of physical harm for

illegally departing China. See Calderon-Ontiveros v. INS, 809 F.2d
1050, 1052 (5th Cir. 1986).



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Lin claims the BIA erred:            in denying him asylum based upon

his wife’s grant of asylum due to China’s Coercive Population

Control (CPC) policy; and in failing to extend spousal asylum under

In Re CYZ, 21 I. & N. Dec. 915 (1997), because, under Texas law, he

was the common-law spouse of his wife when she was granted asylum

(they were married after the asylum-grant).

     We need not address the issue of common-law marriage because

the BIA did not err in ruling that spousal asylum under CYZ was

inapplicable.         Lin    concedes    that   his   wife    suffered    no    past

persecution either through a forced abortion or sterilization.                    He

acknowledged at his asylum hearing that, due to her being granted

asylum, his wife would not be required to return to China.                      She,

therefore, has no well-founded fear of future persecution.                      As a

result, Lin has not demonstrated he is entitled to asylum based on

his wife’s circumstances.         Accordingly, the BIA’s decision denying

asylum   and   determining       CYZ    was   inapplicable    is    substantially

reasonable.        See Carbajal-Gonzalez v. INS, 78 F.3d 194, 197 (5th

Cir. 1996).

     As a second issue, Lin contends: this court should remand his

petition for consideration of additional evidence (his wife is

pregnant with their second child); and, should he be forced to

return to China, he would be in violation of the CPC policy.

     Under     8    U.S.C.   §   1252(a)(1),    our   court        does   not   have

authority to remand for consideration of additional evidence.


                                          2
Lin’s   reliance   upon   INS   v.   Ventura,   537 U.S. 12   (2002),   is

misplaced because, in that case, the Supreme Court remanded the

petition to the BIA for consideration of evidence on an issue the

BIA had failed to address.      Id. at 17-18.     Here, Lin seeks to have

this court order the BIA to consider a new issue raised for the

first time in his petition for review.

                                          PETITION FOR REVIEW DENIED




                                      3